Case 1:20-cv-00857-CFC Document 11 Filed 07/07/20 Page 1 of 2 PageID #: 203




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                                   :
MANHATTAN TELECOMMUNICATIONS                       :
CORP. D/B/A METROPOLITAN                           :
TELECOMMUNICATIONS,                                :
A/K/A METTEL                                       :
                                                   :     No. 1:20-cv-857-CFC
                           Plaintiff,              :
                                                   :
                v.                                 :
                                                   :
GRANITE TELECOMMUNICATIONS, LLC,                   :
                                                   :
                             Defendant.            :
                                                   :

                       STIPULATION AND [PROPOSED] ORDER

        WHEREAS, Plaintiff Manhattan Telecommunications Corp. (“MetTel”) filed its

Verified Complaint on June 15, 2020 and its Motion to Expedite on June 25, 2020 in the Court

of Chancery of the State of Delaware, in the action captioned Manhattan Telecommunications

Corp. v. Granite Telecommunications, LLC, C.A. No. 2020-0468-JRS (the “Court of Chancery

Action”).

        WHEREAS, on June 26, 2020, Defendant Granite Telecommunications, LLC

(“Granite”) filed a Notice of Removal, removing the Court of Chancery Action to this Court.

        WHEREAS, pursuant to Federal Rule of Civil Procedure 81, Granite’s response to

MetTel’s Verified Complaint is due on or before July 15, 2020.

        WHEREAS, the parties have conferred regarding Granite’s time to respond to MetTel’s

Motion to Expedite.

        THE PARITES HEREBY STIPULATE AND AGREE, subject to approval of the

Court, that Granite will file its response to MetTel’s Motion to Expedite on or before July 15,

2020.
 Case 1:20-cv-00857-CFC Document 11 Filed 07/07/20 Page 2 of 2 PageID #: 204




K&L GATES LLP                                   MORRIS, NICHOLS, ARSHT
                                                & TUNNELL LLP



/s/ Steven L. Caponi                            /s/ Barnaby Grzaslewicz
Steven L. Caponi (#3484)                        R. Judson Scaggs, Jr. (#2676)
Matthew B. Goeller (#6283)                      Barnaby Grzaslewicz (#6037)
600 N. King Street, Suite 901                   A. Gage Whirley (#6707)
Wilmington, DE 19801                            1201 North Market Street
(302) 252-4465                                  Wilmington, DE 19899-1347
                                                (302)-658-9200

Attorneys for Plaintiff                         Attorneys for Defendant




               SO ORDERED this ___ day of _______________, 2020



                                                __________________________________
                                                  UNITED STATES DISTRICT JUDGE




                                          2
